Citation Nr: 1231654	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-27 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to November 1945 and from November 1945 to November 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Montgomery, Alabama RO.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's prostate cancer is a radiogenic disease, he has been shown to be a radiation-exposed veteran, as defined by regulation, and there is objective evidence establishing his actual exposure to ionizing radiation during his military service.

2.  There is no probative evidence demonstrating that the Veteran's prostate cancer, diagnosed years after service, was caused by or is related to his active military service, or that it resulted from exposure to ionizing radiation while in service.  



CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the May 2008 rating decision, he was provided notice of the VCAA in April 2006 and March 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in April 2006 and March 2008, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a statement of the case in June 2009 with subsequent readjudication in a March 2012 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, opinions from the VA Under Secretary for Benefits (USB) and the Chief Public Health and Environmental Hazards Officer, a lay statement furnished on an online publication from a fellow service member and lay statements and testimony from the Veteran and his representative.  

Pursuant to the Veteran's contentions that prostate cancer was due to his exposure to radiation in service, the Board observes that the Veteran's participation in a radiation risk activity has been confirmed, dose estimates of radiation exposure for his naval ship during his active service were obtained and the case was forwarded to the VA USB to determine whether a relationship existed between the disease and the Veteran's exposure in service.  Therefore, all development pursuant to 38 C.F.R. § 3.311 has been undertaken.  

The record shows that the Veteran has not been afforded a VA examination in connection with the prostate cancer claim.  The Board finds that such an examination or a medical opinion is not necessary in this case.  The post-service evidence demonstrates that prostate cancer manifested approximately 51 years following service and the Veteran has reported that no treating physician has related his prostate cancer to his radiation exposure during active service.  Pursuant to his reports of radiation exposure, dose estimates were obtained and the case was forwarded for opinions from the VA USB and the Chief Public Health and Environmental Hazards Officer who found it was unlikely that the Veteran's prostate cancer was due to any exposure to ionizing radiation in service.  Moreover, there is no indication of a link between his radiation exposure or active service and the Veteran himself has not furnished statements indicating a continuity of prostate symptoms or reported any periods of treatment for the prostate or prostate cancer prior to when he was first diagnosed with prostate cancer in 1998.  Given the absence of an indication of a relationship between the Veteran's active service or his radiation exposure and his currently diagnosed prostate cancer, the Board finds that a VA examination or opinion is not necessary in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that the Veteran has reported current treatment with a VA physician working at a VA medical center, but that he only saw him in his private office.  He stated that he was being followed up for his prostate-specific antigen (PSA) levels to detect the presence of a recurrence of prostate cancer.  The Veteran testified in a July 2012 Travel Board hearing that this physician has never said it was likely that his prostate cancer was caused by his exposure to radiation in the military.  While these records of current treatment have not been obtained, the Board finds that there is no prejudice to the Veteran in not obtaining them as the medical evidence of record demonstrates that the Veteran is currently treated for and diagnosed with prostate cancer and the residuals thereof, and he does not report there is any additional information indicating a relationship exists between his prostate cancer and his exposure to radiation in the military.  These records therefore are cumulative of the evidence currently in the claims file.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including malignant tumors, if the disease becomes manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists. 

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits (USB) determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

When it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the USB for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USB determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, then the USB shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

Dose data is requested from the Department of Defense in claims based on participation in atmospheric nuclear testing, and claims based on participation in the U.S. occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The third and final way of establishing direct service connection is by showing that the disease or malady was incurred during or aggravated by the active military service, a task which includes the burden of tracing causation to a condition or event during the active military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

With regard to the first method for demonstrating service connection attributable to ionizing radiation exposure, the Board observes the evidence of record, including the service personnel records, demonstrates that the Veteran was exposed to radiation.  See 38 U.S.C. § 1112 (c); see also 38 C.F.R. 3.309(d)(3)(ii).  The Board notes however, that that prostate cancer is not included in the list of diseases in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Therefore, presumptive service connection under 38 C.F.R. § 3.309(d) cannot be established under the first method.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the second method for demonstrating service connection attributable to ionizing radiation exposure, when it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA USB for further consideration in accordance with 38 C.F.R. § 3.311(c).

It must first be determined whether the veteran was exposed to ionizing radiation as the result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan from September 1945 until July 1946, or other activities as claimed.  38 C.F.R. § 3.311(b)(1)(i).  As aptly noted above, the objective evidence of record reflects the Veteran was exposed to ionizing radiation while serving on active duty.  In this regard, the Veteran's service personnel records confirm he was a participant of Operation CROSSROADS conducted at the Pacific Proving Ground in 1946, while serving aboard the USS Barton from June 1946 to January 1947.  

The Board also observes that prostate cancer is a radiogenic disease as specified under 38 C.F.R. § 3.311(b)(1)(2), which manifested within the period specified by regulation.  

In May 2007, VA sent a request for dose estimates of exposure to ionizing radiation for the Veteran.  In an August 2007 letter, the Lieutenant Commander of the U.S. Navy, Nuclear Test Personnel Review, Nuclear Technologies Directorate, reported that the Veteran was a confirmed participant of Operation CROSSROADS, conducted at the Pacific Proving Ground in 1946 and that the enclosed scenario provided a description of his participation activities based on available military records as well as the Veteran' s recollections and statements.  This letter advised that the Defense Threat Reduction Agency's Nuclear Test Personnel Review (NTPR) Program had established a screening program which provided values that were much higher than previous radiation dose assessments, providing maximum benefit of the doubt to the Veteran, and the reported dose estimates were based on worst-case parameters and assumptions, not all of which the Veteran may have encountered.  Doses in which the Veteran could have received during his participation in Operation CROSSROADS were reported as not more than 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha) and 2 rem of internal committed dose to the prostate (beta + gamma).  

The dose estimate information, along with the Veteran's service information, radiation activity participation information, current disease information, family and employment history, and medical history, was then provided to the Compensation and Pension (C&P) Service in an August 2007 letter.  The Director of C&P Service then sent the information to the VA Under Secretary for Health for an opinion in a September 2007 letter.  

In September 2007, the Chief Public Health and Environmental Hazards Officer provided an opinion based on a review of the information in the claims file, including the medical evidence, the dose estimates, treatise information and studies from the Interactive Radioepidemiological Program (IREP) and National Institute of Occupational Safety and Health (NIOSH).  Based on NIOSH IREP cancer models for all male genitalia, the likelihood that exposure to ionizing radiation was responsible for the prostate cancer was calculated as a 99th percentile value for the probability of causation of 23.39 percent.  In light of all this information, the Chief Public Health and Environmental Hazards Officer opined that it was unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.  

In a September 2007 letter, the VA Director of C&P Service reviewed the opinion of the Chief Public Health and Environmental Hazards Officer, the dose estimates and the Veteran's information, and concluded that based on the September 2007 opinion and a review of the evidence in its entirety, it was his opinion that there was no reasonable possibility that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation during service.  

Therefore, while the Veteran has a radiogenic disease as specified under 38 C.F.R. § 3.311(b)(1)(2), which manifested within the period specified by regulation, and was exposed to ionizing radiation as the result of participation in atmospheric testing of nuclear weapons, the evidence does not demonstrate that the Veteran's exposure to ionizing radiation caused his current prostate cancer.  As such, service connection cannot be established under 38 C.F.R. § 3.311.  

With regard to the third and final method for demonstrating service connection, the Board will now consider if direct service connection is warranted.  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current prostate cancer is due to exposure to ionizing radiation during his active service.  In a July 2012 video conference hearing before the undersigned, the Veteran testified that he served in the U.S. Navy aboard the USS Barton, at which time the ship was in an area of nuclear testing of two atomic bombs.  The Veteran reported his ship was approximately 10 miles away from the testing and that he participated in taking samples of the water at that time with no protective gear.  He testified that no physician had told him it was likely his prostate cancer was caused by his exposure to radiation in the military.  The Veteran also reported that a shipmate of his provided a statement about exposure to radiation which was in his claims file.  He stated in a July 2007 statement that, during the atmosphere nuclear testing, there were rain showers and spray water coming down the deck of the ship.  

Service treatment records are absent of any findings related to the prostate or prostate cancer.  

In December 2002, a lay statement was furnished by E.C. to an online website providing information on Operation CROSSROADS and U.S. Atomic Veterans.  In this statement, E.C. reported that he served on the USS Barton during Operation CROSSROADS.  He stated that his ship moved next to the water testing position and two gun boats carried radiological survey men who took water samples from a lagoon.  He stated that his ship was the last to leave the lagoon.  E.C. also reported that the wind blew water taken from samples like rain onto him and the radiological survey men and that his shoes were wet from the spilled water.  He stated that, from a nuclear test personnel review book it noted that the USS Barton crew had a higher than average reconstructed doses because of the radiological surveys conducted in the contaminated lagoon waters.  

Private medical records from April 1998 to November 2005 reflect that the Veteran was initially diagnosed with adenocarcinoma of the prostate in April 1998.  He was thereafter treated with a full course external beam radiation followed by hormonal ablation.  Subsequent records reflect the Veteran continued to be monitored for his PSA levels and followed up for status post external beam irradiation for treatment of adenocarcinoma of the prostate, clinical stage T2c versus T3 with elevated PSA at presentation of 18.  

As discussed above, an August 2007 letter from the Lieutenant Commander of the U.S. Navy, Nuclear Test Personnel Review, Nuclear Technologies Directorate, reported that doses in which the Veteran could have received during his participation in Operation CROSSROADS were reported as not more than 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha) and 2 rem of internal committed dose to the prostate (beta + gamma).  

Also as discussed above, in September 2007, the Chief Public Health and Environmental Hazards Officer opined that it was unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.  This opinion was based on a review of the information in the claims file, including the medical evidence, the dose estimates, treatise information and studies from IREP NIOSH.  Thereafter, in September 2007 letter, the VA Director of C&P Service reviewed the opinion of the Chief Public Health and Environmental Hazards Officer, the dose estimates and the Veteran's information, and concluded that based on the September 2007 opinion and a review of the evidence in its entirety, it was his opinion that there was no reasonable possibility that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation during service.  

After a review of the record, the Board concludes that entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation, is not warranted on a direct service connection basis.  

While the evidence of record demonstrates the Veteran was exposed to ionizing radiation as the result of participation in atmospheric testing of nuclear weapons and he is currently diagnosed with prostate cancer, there is no competent and credible evidence that prostate cancer was incurred during his active service or within a year after his discharge from active service and no evidence of a nexus between the Veteran's active service and his currently diagnosed prostate cancer.  

As noted above, service treatment records are negative for a finding of prostate cancer or findings related to the prostate.  The first documented diagnosis of prostate cancer was in 1998, approximately 51 years after discharge from service.  Moreover, as prostate cancer was diagnosed more than a year after the Veteran's discharge from service, presumptive service connection for prostate cancer as a malignant tumor is not warranted.  See 38 C.F.R. § 3.307, 3.309.

Finally, the Board observes that there is no nexus between the Veteran's active service and his currently diagnosed prostate cancer.  The September 2007 opinions by the VA Director of C&P Service and the Chief Public Health and Environmental Hazards Officer reflect that there was no reasonable possibility that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation during service.  The Veteran also testified during the July 2012 video conference hearing that no physician had told him it was likely his prostate cancer was caused by his exposure to radiation in the military.  The Veteran's statements do not allege any continuity of symptoms of a prostate condition and the medical evidence of record does not indicate a diagnosed prostate condition was related to his active service.  

The Board acknowledges the lay statements by the Veteran and the lay statements by E.C. regarding their lay observable account of being in the waters where nuclear atmospheric testing had been performed are competent.  The Board observes however, that with respect to the Veteran's statements that his prostate condition was due to exposure to ionizing radiation in service, the Veteran is not competent to specify etiology of any current prostate condition as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  In addition, no continuity of symptoms since active service has been alleged.  

Accordingly, the evidence does not demonstrate any nexus between a diagnosed prostate condition and the Veteran's active service.  Therefore, service connection for a prostate cancer, to include as due to exposure to ionizing radiation, is not warranted.  

In sum, service connection is not warranted for prostate cancer, to include as due to exposure to ionizing radiation on the first basis discussed because although the Veteran was exposed to radiation in service, prostate cancer is not among the cancers that are presumptively service connected specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d).  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, although the Veteran has a radiogenic disease as specified under 3.311(b)(1)(2) which manifested within 51 years after exposure and he was exposed to radiation in service, service connection for a radiogenic disease is not warranted pursuant to 38 C.F.R. § 3.311 because there are negative opinions finding that prostate cancer could not be attributed to exposure to ionizing radiation during service.  Service connection is also not warranted on the third basis, under 38 C.F.R. § 3.303(d), when it is established that the disease diagnosed after discharge is not the result of service, including exposure to ionizing radiation.  Finally, as previously noted, in the absence of a nexus between the Veteran's active service and his currently diagnosed prostate cancer, the Board must find that the claim of service connection on a direct basis fails.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for prostate cancer, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


